DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/11/2022.
Response to arguments
Claims 1-19 and 21 have been amended. Claim 20 is cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-19, 21 and 22 are allowed.
Allowable Subject Matter
Claims 1-19, 21 and 22 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Gupta et al. (EP3690649A1) and Hughes et al. (U.S 2019/0274070). 
 Regarding in claims 1,17 and 21, Gupta discloses a method for software defined networking SDN controller that facilitates cloud-based services of a service provider network that sets up the SD-WAN is configured to determine whether a tunnel between end points is to be created or deleted and wide area network (WAN)) configured in a hub-and-spoke topology and a SD-WAN controller that configures hub devices and spoke devices to form one or more overlay tunnels through service provider network and/or public network to enable communications between pairs of tunnel endpoints using an overlay tunnel and determine in a policy driven manner whether to dynamically create (e.g., configure) tunnels between spoke devices and the dynamic creation of tunnel is orchestrated by SDN controller. Hughes, discloses methods for the creation, maintenance and management of virtual overlay networks across multiple communication networks managed by service providers and configuration can then be examined to determine which network segment the interface port and application is assigned.
However, none of Gupta, Hughes and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “establishing communication with a respective network appliance of a plurality of 6network appliances in the virtual overlay network, wherein the network appliance 7includes a plurality of network interfaces for transmitting and receiving data over at least 8two communication networks; 9processing information regarding configuration of the network appliance based 10on a policy associated with the network appliance; 11dynamically assigning the appliance to a 12first region from a plurality of regions in the virtual overlay network, thereby 13including the network appliance in a regional subnetwork of the first region; 14dynamically assigning the network appliance, within the region subnetwork, to a 15role associated with a network topology for the first region; 17creating a first plurality of virtual tunnels in the virtual overlay network for a respective region, wherein a respective tunnel of the first 7plurality of tunnels connects an appliance within a region to another appliance in the same region in accordance with a network topology for each region; and 21create a second plurality of virtual tunnels in the virtual overlay network to 22connect at least one appliance within each region to at least one appliance in each 23other region for inter-region connectivity” as recited in the context of claim 1,17 and 21. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-16, 18-19 and 22 depend from claims 1,17 and 21 are allowed since they depend from allowable claims 1,17 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/27/2022